           Case 2:12-mj-00106-DJA Document 6 Filed 03/02/21 Page 1 of 3



1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    District of Nevada
     Nevada Bar No. 14853
3    LISA C. CARTIER GIROUX
     Assistant United States Attorney
4    Nevada Bar No. 14040
     501 Las Vegas Blvd. South, Suite 1100
5    Las Vegas, Nevada 89101
     (702) 388-6059
6    FAX: (702) 388-6336
     Lisa.Cartier-Giroux@usdoj.gov
7
     Representing the United States of America
8
                                  UNITED STATES DISTRICT COURT
9                                      DISTRICT OF NEVADA
10
      UNITED STATES OF AMERICA,
11                                                      Case No. 2:12-mj-00106-DJA
                              Plaintiff,
12                                                      MOTION AND ORDER TO DISMISS
                   vs.                                  CRIMINAL COMPLAINT WITHOUT
13
                                                        PREJUDICE
      STEVEN GAO,
14
                              Defendant.
15

16           The United States of America by CHRISTOPHER CHIOU, Acting United States

17   Attorney for the District of Nevada, and Lisa C. Cartier-Giroux, Assistant United States

18   Attorney, requests pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, that the

19   Court enter an order allowing the government to dismiss without prejudice the charges brought

20   ///

21   ///

22

23

24


                                                    1
         Case 2:12-mj-00106-DJA Document 6
                                         5 Filed 03/02/21
                                                 03/01/21 Page 2 of 3



 1   against defendant STEVEN GAO contained in the criminal complaint in case number 2:12-mj-
 2   00106-DJA.
 3   DATED this 1st day of March, 2021.
 4

 5
                                                    Respectfully submitted,
 6
                                                    CHRISTOPHER CHIOU
 7                                                  Acting United States Attorney

 8
                                                    /s/ Lisa C. Cartier Giroux
 9                                                  LISA C. CARTIER GIROUX
                                                    Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                2
         Case 2:12-mj-00106-DJA Document 6 Filed 03/02/21 Page 3 of 3



 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 5

 6    UNITED STATES OF AMERICA,
                                                         Case No. 2:12-mj-00106-DJA
 7                           Plaintiff,

 8                vs.
                                                         ORDER OF DISMISSAL OF THE
 9    STEVEN GAO,                                        CRIMINAL COMPLAINT WITHOUT
                                                         PREJUDICE
10                          Defendant.

11          Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and upon leave of

12   Court, the United States Attorney for the District of Nevada hereby dismisses without prejudice

13   the charges brought against defendant STEVEN GAO contained in the criminal complaint in

14   case number 2:12-mj-00106-DJA.

15                                                       Respectfully submitted,

16                                                       CHRISTOPHER CHIOU
                                                         Acting United States Attorney
17
                                                         /s/Lisa C. Cartier Giroux
18                                                       LISA C. CARTIER GIROUX
                                                         Assistant United States Attorney
19          Leave of Court is granted for the filing of the foregoing dismissal of the charges brought
20
     against defendant STEVEN GAO contained in the criminal complaint in case number Case
21
     No. 2:12-mj-00106-DJA.
22                2nd day of March, 2021.
     DATED this _______
23
                                                ____________________________________________
                                                UNITEDSTATES
                                                UNITED   STATESMAGISTRATE
                                                                 DISTRICT JUDGE
                                                                              JUDGE
24


                                                     3
